Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 08/18/2021. Claims 1 and 9 have been amended. Claims 2, 4-6, 10 and 12-14 have been canceled. Claims 1, 3, 7-9, 11 and 15-16 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 07/16/2021 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method and a system for sharing big data using block chain. The detailed implementation indicates: (1) A method of sharing big data using a blockchain, the method being performed by a big data sharing device and comprising: receiving a search condition from a user terminal; (2) Searching a blockchain network for metadata meeting the received search condition and acquiring found metadata, the blockchain network being constitute by a plurality nodes connected each other, each of the plurality of nodes storing a blockchain, generating metadata of a data which is provided by a data owner terminal, and generating blocks using the generated metadata; and the blockchain including a data privilege ledger in which ownership of the data indicated by the metadata by the metadata and the data usage right are defined; (3) Checking the data usage right 

Pertinent Art
4.	Patel et al, US 20200092292, discloses inserting media data into existing media data in a way that ensures the inserted data is not accessible to all users, wherein the process comprises receiving a first portion of media data, grant access to the first portion to a plurality of users, 


 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





Hung Le
11/29/2021

/HUNG D LE/Primary Examiner, Art Unit 2161